DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks filed August 18, 2021 concerning all previous grounds of rejection have been fully considered and are all persuasive. Accordingly, all previous grounds of rejection have been overcome due to the reasons succinctly explained by Applicant. All previous rejections are therefore withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is considered to be Scharf in view of Vesely in view of Suorsa as explained in full in the May 21, 2021 Nonfinal Office Action. However, the rejections in view of those references have been overcome as explained by Applicant, i.e. because all independent claims incorporate additional limitations not addressed by those references. The pending claims of this application are allowable because there are no remaining proper rejections that can be made. The pending claims are compliant with 35 U.S.C. §§ 101 and 112. Additionally, after further search, no individual reference or proper combination of references could be found to set forth a proper rejection under 35 U.S.C. §§ 102 and/or 103. There are also no remaining objections as to form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, November 6, 2021